Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered February 16, 1994, convicting him of *407criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court should not have accepted his plea of guilty without further inquiry into the availability of an agency defense. However, upon our review of the minutes of the plea proceedings, we conclude that an agency defense was not suggested by the defendant’s factual recitation (see, People v Gaither, 153 AD2d 587). Moreover, the record demonstrates that the plea allocution satisfied the basic requirements of People v Harris (61 NY2d 9).
Appellate review of the remaining issue raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Sullivan, J. P., Miller, Pizzuto and Friedmann, JJ., concur.